DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palfreyman et al. (US 2015/0276189 Hereinafter Palfreyman) in view of Mason et al. (US 2012/0161667 Hereinafter Mason).
Regarding claim 1, Palfreyman teaches a shell (120, Figs. 1D, 4A, and 4C) having an outer surface (the outer surface of 120’ and 120”, Fig. 4A and 4C) on which a plurality of touch sections are defined (specifically it can be touched all along the outside), and an accommodation (the space inside of 120’ and 120” where 1120 is located, Fig. 4A and 4C); and 
a circuit board (110, Paragraph 0078), on which a plurality of light sources (140, Fig. 1D),
wherein the circuit board is disposed in the accommodation of the shell (Fig. 1D).
Palfreyman fails to teach capacitive touch sensors
an outer surface, on which a plurality of touch control sections are defined,
a plurality of capacitive touch sensors are mounted in a way that each of the capacitive touch sensors is electrically associated with at least one of said light sources;
wherein the circuit board is disposed in the accommodation of the shell in a way that each of the capacitive touch sensors spacedly corresponds in position to one of the touch control sections on the outer surface of the shell
Mason teaches a shell (108, Fig. 1) having an outer surface (outer surface of 108, Fig. 1), on which a plurality of touch control sections (different sections of 108, Fig. 1) are defined, and an accommodation (inside of 108); and 
a circuit board (the surface that the LEDs are sitting on, specifically it’s a rigid structure with LEDs on it therefore a circuit board given that it acts as a support for circuit elements), on which a plurality of light sources and a plurality of capacitive touch sensors are mounted in a way that each of the capacitive touch sensors is electrically associated with at least one of said light sources (Fig. 1, Paragraphs 0024 and 0025); 
wherein the circuit board is disposed in the accommodation of the shell in a way that each of the capacitive touch sensors spacedly corresponds in position to one of the touch control sections on the outer surface of the shell (Paragraphs 0024 and 0025).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a plurality of control sections and add capacitive touch sensors to the circuit board and to have the sensors correspond to local LEDs to the lighting device of Palfreyman as taught by Mason, in order to give the user more control over the emission of the lighting device and provide a desired light distribution as desired for a given application.

Regarding claim 2, Palfreyman teaches the shell has an arched shape (Fig. 1D); the circuit board is supported on an arched light frame (120”, Fig. 4A) that is suspendedly disposed in the accommodation of the shell in a way that the circuit board is in a form of arched shape spaced at a distance from the touch control sections of the outer surface of the shell (Fig. 4A).
Palfreyman fails to teach the capacitive touch sensors.
Mason teaches a plurality of touch control sections on a circuit board (Fig. 1, Paragraphs 0024-0026)
Regarding claim 3, Palfreyman teaches the arched light frame is made of a metal, such that the arched light frame severs as a heatsink for dissipating heat generated from the light sources (Paragraphs 0049 and 0089, Specifically 0049 teaches the housing 120 acting as a heat sink and 0086 specifically teaches the housing being metal).

Regarding claim 5, Palfreyman teaches the light sources comprise colored LEDs mounted on a top surface of the circuit board for emitting light toward a top surface of the shell (Paragraph 0104 and Fig. 1D).
Palfreyman fails to teach capacitive touch sensors.
Mason teaches each of the capacitive touch sensors is electrically associated with at least one of said LEDs (Paragraph 0008-0010).

Regarding claim 9, Palfreyman fails to teach a control device for controlling the light sources via the capacitive touch sensors.
Mason teaches a control device (control unit, Paragraphs 0022-0023) electrically connected with the capacitive touch sensors for controlling on and off of the light sources when one of the touch control sections on the outer surface of the shell is touched (Paragraphs 0022-0023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a plurality of control sections, capacitive touch sensors, and control unit to the circuit board and to have the sensors correspond to local LEDs to the lighting device of Palfreyman as taught by Mason, in order to give the user more control over the emission of the lighting device and provide a desired light distribution as desired for a given application.

Regarding claim 10, Palfreyman teaches the shell has an arched shape (Fig. 1D) and the touch control sections are defined on the outer surface of the shell one after another in succession in a line (specifically different sections along the arched shape) for enabling the touch control sections to be sequentially touched (specifically they could be touched in any order).
Palfreyman fails to teach the touch control sections to turn on and off the light sources in a sequential manner.
Mason teaches the shell (104, Fig. 1, Paragraph 0021) has an arched shape (Fig. 1) and the touch control sections (different sections of 108, Fig. 1, Paragraph 0024) are defined on the outer surface of the shell one after another in succession in a line for enabling the touch control sections to be sequentially touched to turn on and off the light sources in a sequential manner (Paragraph 0024, Fig. 1).

Regarding claim 11, Palfreyman teaches the lamp further comprises a control device for controlling the light sources to function in at least one mode (Paragraph 0090); the light sources comprise a plurality of top light sources (the light sources on the outside of the arch, Fig. 1D) in a said mode controlled by the control device, each of the top light sources is switched on and off (Paragraph 0090).
Palfreyman fails to teach electrically associated with the capacitive touch sensors for emitting light toward a top surface of the shell;
Mason teaches the touch control lamp further comprises a control device (control unit, Paragraph 0022-0024) for controlling the light sources to function in at least one mode (Paragraphs 0022-0024); the light sources comprise a plurality of light sources (106, Paragraph 0021) electrically associated with the capacitive touch sensors for emitting light toward a top surface of the shell (Paragraphs 0021-0024); in a said mode controlled by the control device, each of the light sources is switched on and off when the associated touch control section is touched (Paragraphs 0021-0024).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a plurality of control sections, capacitive touch sensors, and control unit to the circuit board and to have the sensors correspond to local LEDs to the lighting device of Palfreyman as taught by Mason, in order to give the user more control over the emission of the lighting device and provide a desired light distribution as desired for a given application.

Regarding claim 15, Palfreyman fails to teach capacitive touch sensors of a control device for said sensor.
Mason teaches a control device (control unit, Paragraph 0022-0023) electrically connected with the capacitive touch sensors (108, Paragraphs 0022-0023) to control on and off of the light sources (Paragraph 0021-0024) to provide an interactive game (specifically a game for the light could be turning on or off one section as desired).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a plurality of control sections, capacitive touch sensors, and control unit to the circuit board and to have the sensors correspond to local LEDs to the lighting device of Palfreyman as taught by Mason, in order to give the user more control over the emission of the lighting device and provide a desired light distribution as desired for a given application.

Claim(s) 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palfreyman et al. (US 2015/0276189 Hereinafter Palfreyman) in view of Mason et al. (US 2012/0161667 Hereinafter Mason) and Opossums (NPL attached).
Regarding claim 6, Palfreyman teaches the light sources comprise white LED (Paragraph 0018).
Palfreyman fails to teach LEDs mounted on a bottom surface of the circuit board for emitting light toward a bottom surface of the shell; the white LEDs are not electrically associated with the capacitive touch sensors.
Opossums teaches LEDs (LEDs shown in the figure provided) mounted on a bottom surface of the circuit board (Specifically the LEDs are mounted on a board and therefore it is considered a circuit board given it has circuit elements, figure provided) for emitting light toward a bottom surface of the shell (the arch being the shell and the diffuser in front of the LEDs, Page two); the white LEDs are not electrically associated with the capacitive touch sensors (there is no capacitive touch sensors in this reference so they are not associated with them).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having LEDs on the bottom of circuit board of Palfreyman oriented downwards as taught by Opossums, in order to provide light in a desired direction as well as providing omnidirectional light in a room.

Regarding claim 7, the light sources comprise a plurality of top light sources mounted on a top surface of the circuit board for emitting light toward a top surface of the shell (Fig. 1D).
Palfreyman fails to teach bottom light sources and capacitive touch sensors.
Mason teaches each of the capacitive touch sensors (108, Fig. 1, Paragraphs 0021-0024) is electrically associated with at least one of said light sources (106, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a plurality of control sections, capacitive touch sensors, and control unit to the circuit board and to have the sensors correspond to local LEDs to the lighting device of Palfreyman as taught by Mason, in order to give the user more control over the emission of the lighting device and provide a desired light distribution as desired for a given application.
Palfreyman in view of Mason fail to teach bottom light sources.
Opossums teaches a plurality of bottom light sources (LEDs facing the bottom of the arch in the figure provided) mounted on a bottom surface of the circuit board (Specifically the LEDs are mounted on a board and therefore it is considered a circuit board given it has circuit elements, figure provided) for emitting light toward a bottom surface of the shell (the arch being the shell and the diffuser in front of the LEDs, Page two).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having LEDs on the bottom of circuit board of Palfreyman oriented downwards as taught by Opossums, in order to provide light in a desired direction as well as providing omnidirectional light in a room.

Regarding claim 8, Palfreyman teaches the top light sources are colored LEDs (Paragraph 0104). Palfreyman further teaches that the LEDs can be white (Paragraph 0018).
Palfreyman fails to teach the bottom light sources.
Opossums teaches the bottom light sources are white (as shown in the figure of Opossums.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having LEDs on the bottom of circuit board of Palfreyman oriented downwards as taught by Opossums, in order to provide light in a desired direction as well as providing omnidirectional light in a room.

Regarding claim 13, Palfreyman in view of Mason fail to teach bottom light sources.
Opossums teaches the light sources (lights of the device shown in Opossums) comprise a plurality of bottom light sources lights of the device shown in Opossums) for emitting light toward a bottom surface of the shell (the arch being the shell and the diffuser in front of the LEDs, Page two).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having LEDs on the bottom of circuit board of Palfreyman oriented downwards as taught by Opossums, in order to provide light in a desired direction as well as providing omnidirectional light in a room.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palfreyman et al. (US 2015/0276189 Hereinafter Palfreyman) in view of Mason et al. (US 2012/0161667 Hereinafter Mason) and Benson (US 9291318).
Regarding claim 12, Palfreyman teaches the top light sources are colored LEDs (Paragraph 0104).
Palfreyman fails to teach the light sources emitting light with colors of a rainbow.
Benson teaches in another said mode controlled by the control device, the light sources (120, Fig. 4) emit lights with colors of a rainbow (Column 3, lines 52-64).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the mode of having the controller control the LEDs of Palfreyman to illuminate in a rainbow pattern, in order to provide a lighting device that is pleasing to the eyes and makes a user want to use it.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palfreyman et al. (US 2015/0276189 Hereinafter Palfreyman) in view of Mason et al. (US 2012/0161667 Hereinafter Mason), Opossums (NPL attached) and further in view of Benson (US 9291318).
Regarding claim 14, Palfreyman teaches the top light sources are colored LEDs (Paragraph 0104).
Opossums teaches and the bottom light sources are white LEDs (the LED lights shown in the figure of Opossums provided in the reference, and the bottom light sources emit white light) at the same time.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having LEDs on the bottom of circuit board of Palfreyman oriented downwards as taught by Opossums, in order to provide light in a desired direction as well as providing omnidirectional light in a room.
Palfreyman in view of Mason and Opossums fail to teach the top lights emitting rainbow color.
Benson teaches the top light sources emit lights with colors of a rainbow (120, Fig. 4; Column 3, lines 52-64).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the mode of having the controller control the LEDs of Palfreyman to illuminate in a rainbow pattern, in order to provide a lighting device that is pleasing to the eyes and makes a user want to use it.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a touch control lamp with a shell having an outer surface a plurality of touch control sections, and an accommodation in the shell; a circuit board with a plurality of light sources, a plurality of capacitive touch sensors that each one is associated with at least on light source; the circuit board being disposed in the accommodation of the shell in a way the capacitive sensors are spaced corresponds in position to one of the touch control sections on the outer surface of the shell, the shell being arched in shape, the circuit board being arched in the accommodation of the shell and a distance from the couch control sections of the outer surface of the shell; the arched frame made of metal and acts as a heatsink; the light sources being on the top and bottom surfaces of the circuit board, the arched light frame is attached on a middle of the bottom surface of the circuit board in a way that the bottom light sources are arranged in two lines by two lateral sides of the arced light frame as specifically called for the claimed combinations.
The closest prior art, Palfreyman teaches several limitations and their specifics as provided above.
However Palfreyman fails to disclose the arched light frame is attached on a middle of the bottom surface of the circuit board in a way that the bottom light sources are arranged in two lines by two lateral sides of the arced light frame as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Palfreyman reference in the manner required by the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sackett (US 2020/0275729) teaches an arch shaped row of LEDs. Leong et al. (US 2008/0290814) teaches LEDs being on both the top and bottom sides of an arch shaped element. McGuire et al. (US 2014/0049972) teaches LEDs being on sides of the lighting deivce.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875